[Cite as State v. Gresham, 2011-Ohio-5930.]



                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 96735



                                     STATE OF OHIO
                                                PLAINTIFF-APPELLEE

                                                 vs.

                                 EDWARD GRESHAM
                                                DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-475735

             BEFORE:          Blackmon, P.J., Cooney, J., and Keough, J.

             RELEASED AND JOURNALIZED:                   November 17, 2011
                                          2
                                            -i-

FOR APPELLANT

Edward Gresham, Pro Se
Inmate No. 504309
Toledo Correctional Institution
2001 East Central Avenue
P.O. Box 80033
Toledo, Ohio 43608

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

Mary McGrath
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113



PATRICIA ANN BLACKMON, P.J.:

      On January 19, 2006, a Cuyahoga County Grand Jury indicted appellant Edward

Gresham on two counts each of felonious assault and kidnapping. In addition, the grand

jury indicted Gresham on one count each of domestic violence and attempted murder of

his wife. Gresham pleaded guilty to one count each of felonious assault, domestic

violence, and kidnapping. The trial court sentenced Gresham to an aggregate prison term

of 14 years. Gresham did not file a direct appeal.
                                             3
          On November 27, 2006, Gresham filed a motion to withdraw his guilty pleas,

alleging that he pleaded guilty at the recommendation of his attorney and that he was

assured that he would receive a prison sentence of two-to-four years.         On December 1,

2006, the state filed its brief in opposition to Gresham’s motion to withdraw his guilty

pleas.

         On January 27, 2007, Gresham filed a motion to correct and consolidate his

sentences in conjunction with State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845

N.E.2d 470.      On January 31, 2007, the state filed its brief in opposition. On March

30, 2011, the trial court denied Gresham’s motion to withdraw his guilty pleas and his

motion to correct and consolidate his sentences in conjunction with State v. Foster.

         In this pro se matter, Gresham assigns the following errors for our review:

         “I. The trial court erred in denying appellant’s motion to withdraw his
         guilty pleas.”

         “II. The trial court erred in denying appellant’s motion to correct and
         consolidate sentences.”

         Initially, we note that Gresham did not file a transcript of the plea hearing. In

Ohio, the appellant has the duty to file the transcript or such parts of the transcript that are

necessary for evaluating the lower court’s decision. See App.R. 9(B); Knapp v. Edwards

Laboratories (1980), 61 Ohio St.2d 197, 199, 400 N.E.2d 384. The failure to file the

transcript prevents this court from reviewing the appellant’s assignments of error. State
                                            4
v. Turner, Cuyahoga App. No. 91695, 2008-Ohio-6648,¶13, appeal not allowed, 121

Ohio St.3d 1476, 2009-Ohio-2045, 905 N.E.2d 655.

      Thus, absent certification of an adequate record, a reviewing court must presume

regularity of the proceedings and affirm the judgment of the trial court. In re B.B.,

Cuyahoga App. No. 96262, 2011-Ohio-3265, citing Ostrander v. Parker–Fallis

Insulation Co., Inc. (1972), 29 Ohio St.2d 72, 278 N.E.2d 363. Accordingly, we overrule

Gresham’s assigned errors.

      Judgment affirmed.

      It is ordered that appellee recover of appellant its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution. The defendant’s conviction having been affirmed, any bail pending appeal is

terminated. Case remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., CONCURS;
COLLEEN CONWAY COONEY, J., CONCURS
IN JUDGMENT ONLY